                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00320-KDB-DCK
 DARLENE MICHELLE HELMS,

                 Plaintiff,

    v.                                                         ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


         THIS MATTER is before the Court on Plaintiff’s Complaint (Doc. No. 1) and

Defendant’s Motion for Remand to the Commissioner for further administrative proceedings (Doc.

No. 15). The Commissioner wishes to conduct further fact finding, including holding a new

hearing. Plaintiff’s counsel consents to the Government’s Motion for Remand.

         The Court finds good cause has been alleged for remand and that further administrative

fact-finding is warranted. Accordingly, the Court hereby reverses the Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for further

proceedings, including a new hearing. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

         The Clerk of Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

         SO ORDERED.


                                       Signed: March 1, 2021




      Case 3:20-cv-00320-KDB-DCK Document 16 Filed 03/01/21 Page 1 of 1
